Honorable9. T.   Kalters
CountyAuditor
Smith County
Tyler,Texas

bar Sir:                         OpinionNo. O-3660
                                 Re: &at authorityis vested in
                                     the CountyAuditor'ofSmith
                                     Countyto install,audsuper-
                                     vise the books and reoordsof
                                     the ccmmonschoolsof the
                                     OOunty?

         This will a&nonledge receiptof your requestfor our opinion
on the hereinaboveoaptionedquestioo. v* quotefrm your letterasp
follows:

        "Pleaseadvisewhat authorityis vested in the Auditor
    of Smith Countyto installand supervisethe books and
    recordsof the oosmsm schoo1.s of the county. Art. 1652-
    1663, RCS, do not give enough informationfor me to know
    the dutiesand corresponding authoritiesof ~thisoffice in
    the fiscalaffairsof the common sohools.

        "The recordsof the CountySuperintendent's  officeare
    not sufficientfor any auditorto ascertainthe aorreotness
    of the vouchersgiven by the trustees of the oommon school'
    districts,except for paymentof teacherssalaries. In most
    case no invoiceor other evidenceof debt is furnishedby
    the distriatwhen requestingthe CountySuperintendent   to
    issue vouohsrin payment3f a local bill. Xany of these
    requisitionsare signedby the superintendant  of school,or
    by one trJ~steefor the entire board. A large number of bills
    are paid that run into hundredsof dollarsthat simply shorn
    on the requisitionas "supplies." 'Ibisprevehtsa breakdown
    of expendituresi:lto'JanitorSupplies,' 'ClassRoom.Supplies'
    eta.
        "Mo;t of the Xstriots ore perfectIywillingto comply
    with any reasonablerequest. Sme do not uant to sutmit
    any furthereviderosto the CountySuperintendent  when
    requestingpayzentof local bills, or bills from the looal
     funds.
Her.   3.   T. ifalters,
                       page 2            O-3660




           "If it is the duty of the CountyAuditorto aur?i
       the CommonSchooldistriots,or the reoordsof the
       ..ountySuperintendent, pleaseadvise i.?,in your ~$.;nr,
       5w oorreotness  of the vouohcrsmay be determinedfr:>n
       the enclosedpapersyhioh,,.as  stated!:b$ve,coApri:.e
       ~11 the evidenoato be found in the Superintendent's
       office. if not then what steps shouldbe taken to onr-
       root the situation?"

        ;irticles1662 and 1653, Fernon'sAnnotatedXvi1 'tatutesof
Texas,read as followsr

           :'.bt.1652. SchoolLedger -- The aiiiiitor shall
       ins.te.11
               in his offioea sohool ledger showingsn
       arourateacoountof all funds receivedand disbursedby
       the oa-corschool distriotsof his'oounty;a bond
       registershe-::ti;g
                        all the sohool bonds issuedby the
       ocemon.so;hooldistriotsof his oounty,their rate of
       interest,tlateissuedand areturity  dates and he shall also
       keep an interestand sinkingfun? aooountof ouoh school
       bonds.

           'At. 1633. To examineaoobunts;'--Iisshall have
       continualaocessto and shall e%%nineall the'books,ao- :
       oounts,re'g,"rts,vouohersand other reoordsof any offioer,
       the orders of the ~S6iOnOr~,O~Urf,~rolat~ng   to fimmoes          -
       of tho o~~cnty,end all vouohersgiven b the trusteeof all
       comaorsohaoldistrictsof the oouztyand shall :'.nquireinto
       the oorrbotness of 8atpp.a.,,
           in .ourlpinionNos. O-2734‘andO-2734+;heretofore
       renderedby the presentadministration of this depal-tment,
       codes I? which are enclosedheretith,it was held that it
       is na:+eto~that.the oountyauditorkeep the sohonlledger
       mentior~din Artiale1652, supra~.

              -A said Opinionho. o-27346,     this dep&ent   held that
       she o.:wrty auditorwas entitledto examineall boolcsand.
       -covuntsi;cving   to do with reoeiptsand disbursements    in"
       oo~~ao;~  schooldistricts,and to examineall vouohersgiven
       by sue):   trustees. :twas there furtherheld that the
       detailsfor suoh eltcr;ination     shouldbe worked out beizreen
       the auditorand the respeotiveschool3oards,sinoo the
       s’;atute   is silenton the subject. If any other construction
       was givenirticle1653 it vmuld be impossibiefor the auditor
       to :ietarmine   the oorrectness.of   the voucher-which the
       statuterequireshim to examinefor that pur~se.

          'ironour examinationof the papersenclosedin your
       letter,whioh appearto be the "vouchers"gi7m by the
,.. .-.   -




          Hon. B. T. Walters,page 3             0-36&l
                                            .

               trusteesof the oosmonschooldistriot,into the cor-
               reotnessof which Article1653 makes it your duty to
               inquire,we are inalinedto agree with your opinion
               that you can&t determinetheir oorreotnessfrcm the
               meager informationcontainedthereon.

                    As oountyauditor,.you are, of course,not authorized
                to pa88 on the legalityof the voucher8given by the
              : trustees,ofthe oosm~nschooldistrict;nor:to disapprove
                them and therebypreventtheir:payment.Those duties
                are givento the oountysuperintendeat,by Artiole 2693,
                Vernon'sAnnotatedCivil Statuteswhich provides,in
                part, as follows:

                   "The countysuperintendentshall approve
                 all.vouoherslegallydrawnagainstthe
                 sohoolfund of his'aounty.* * *"

                    The quotedportionof said statutewas construedby
                Conmi8sion:ofAppeal8of Texas,SeotionB,'in Palmer
                PublishingCornpans vs:Zhaith,109 S.R. (2d).l66. In
                thatoase the.plaintiff   PublishingCompanywas the holder
                of numeroussohoolwarrantsissuedby various oomaon
                8ohoold$striotsof Titus County,.and   allegedto have
                beensigned by a majority.of   the trustees:ofthe issuing -.
                diatriot. The oountysuperintendent   of.publiosohoole~
               .rsfusedto approvethese warrants,whereupona msndamus
                suitwas filed agabst.hJm    to oompeltheir approval. ~The
                courtheld that mandamusdid not lie since the plaintiff
                failedto 8how that it had first appealedfrom the super-
                intendent'sdeoisionto the countyboard of sohooltrustees
                a8 providedby Article2686,Vernon'sAnnotatedCivil
                statutes. Mquote from the court'sopiniona8 follontrr

                    "The olause 'legallydrama againstthe school
                 fund of his county,'as used in article2693,
                 supra,undoubtedlyoonfersupon hti authorityto
                 decideas to~thelegalityof the fornof suoh
                 vouchers. If we considerthis languagein oon-
                 nectionwith the 'educational   set-up'of each
                 oounty,  we have no doubt it goes furtherthan
                 this and authorieesan inquiryby him into the
                 legalityof the indebtedness   representedby;suah
                 voucher. lyeneed inquiryno furtherthan whether
                 or not he.oe.npasshis jud@ent on any one Or more
                 of the elementswhioh go into the making of a
                 'legallydravm'vouoher,and froa'suoh'decide'its
                 legality. Yiethink his relationto.the school,
                 fund in a limitedsense is somewhatanalogousto
                 that of a countyauditorwith respectto:oountyfunds.
                                                                        .%;,
Hon. B. T. Qklters,.page4            O-3660

                             .

        "The oonclusionthat his said act of disapproval
      was not a void one followsnecessarilyProm the above.?

        You stats in your letterthat "some districtsdo not
    want to submitany furtherevidenceto the oountysuper-
    intendent(than the sieager,statementas shown on the
    vouchersenclosedby you) when requestingpaymentof
    local bills,or bills from the local funds."

          Under the authoritieshereinbeforementionedthe.county
    superintendent   certainlyhas the authority--bandwe thnk
    it is his duty under the facts Suhnittedby you -L to refuse
    to approvesuch vouchers(as;submitted    by you in your letter)
    on theground that they do not disclosesufficiently    detailed
    information   for him to determinetheir legality.

        Any authoritygiven to boardsand offioersto'dramon
    schoolfunds is governedand limitedby the provisionsof
    the generalstatutes. Vouchersand warrantsalso shouldbe
    approvedas orovidedby law. The manner in whioh those
    powers shall be exercised,are presoribedbystatute; and the
    coursepresciibedby law mU8t be'followed.to the 'exolusion
    of all othermethods. 37 Tex. Jur. 968, Section97.

        Like other publicoffioers,sohooloffioers'are:,
    responsiblefor any wrongfilor illegaldisbursementor
    misspplioationof sohoolfunds. A oounty superintendent
    and his bondsmenhave been held liablewhere the superin-
    tendent'knowingly and wrongfullyapprovedvouchersdrawn
    on a fund which could only.beappropriatedto another
    purpose. 37 Tex. Jur. 971, Section99; Powellv. Mathews
    (Civ..App.)260 3. !"I.903.

        If the oountysuparintendentwouldrequirethe trustees
    of the comaon schooldistriotto give such detailedinforma-
    tion in such vouchersas would appearto be necessary5x1
    order for him to properlydeterminetheir legality,as he is
    authorizedto do to avoid possibleliabilityon his bond,
    the countyauditorwould have no diffioulGyin determining
    thsir correctnessas requiredof him in Article 1653.

        :.eare of the opinionthat the Legislature,in charging
    the county superintendentand countyauditorwith their
    respectiveduties%n aannootion*th vouchersgiven by the
    trustnesof c-on schooldistricts,intendedthat the
    suparintondent and mditor cooperatein their respective
    dutiesto the end that the schoolaccountswill receivethe
    highestdegree of scrutinypossible.

       ?FJstsssof a conaaonschool~district are else "public
    offiaers"and must subscribeto the o%th prescribedin the
Hon. B. T. -iihlters,
                   page_?.         '0-3660~



    Constitution.37 Tex. Jur. 335, Section68. Consequently,
    it is our opinionthat such trusteesare duty bound,under
    oaths of office,to oobperate with the ccuntysuperintendent
    and the countyauditor,and to give to such officersany in-
    formationconcerning-suchvouchersthat may be reasonably
    necessaryfor them to dischargetheir statutoryduties.

        The Constitution(Article5, Section24) and statutes
    (Articles5~70-5YR7,V. A. C. S.) ,giveto a districtjudge      _"
    power to removecountyoffioerafor certainspeoifib causes.
    Trusteesof independentand comaonschooldistricts,other
    than those in citiesthat have assumedcontrolof their schools,
    are comty officerswithin thenmeaningof the statutesproviding
    for the removalof countyofficers..37 Tax. Jur; 936, Section
    68; i:imbrcughvs. Burnett,~93,
                                 Tex. 301, 66,S.W.120.

        ?'fe
           are of the opinionthat a county superintendent,
                                                         like;
    wise, is a county officerwithin the meaningof the statutes,
    supra,providingfor the,removalof county officers.

        In ConferenceOpin&'Nc. 1824, reoorded'iri
                                                Bock 60, pages
    1-7, renderedby this departmenton June:27,,1917~,
                                                   to the
    Honorable9. L. Washburn,CountyAuditor,Houston',Texas,~it
    was held~,at page 6, as follows:

        "His (the countyaud~itor's)authorityto examine
      into the correctnessof.such~vouchersto our minds :
      was conferredmerely~forthe purp&s'of.givinghim
      the right to audit au&vouchers and if in his
      judgmentthe 881118~uere.unlawfully
                                       drawn to reporb
      the same to the properauthoritiesof the county,
      for such actionas might be indicatedthereby."

        In snswerto your questionasto what '.
                                            steps'should'be taken
    by you to correctthe situationas stated in the letter.from
    you, it is the opinionof this departmentthat, under the
    authoritieshereinabovediscussed,the followingcoursemight
    aid you in your commendabledesireto carry,out your official
    duties.

        (1) You should suggestto the county superintendent that
    you and he, together,work .cuta form of voucherthat will
    containa!? of the informationthat is needed by each of you
    for your respectiveduties.

        (2) After a suitableform has been agreed'uponthe
    trusteesshouldbe advisedthereofand their cooperation
    requestedby the countysuperintendent.

        As statedhereinabove,the manner in which such details
Bon. 9. T. Xalters,page 6          :O-3660



    are to be worked out is withinthe discretionof the auditor
    and cannotbe pass&upon by this department. :';e are re-
    turningto you herewiththe voucherssutrnitted with your
    letter.

        Trustingthat wc have fullyansweredyour inquiry,we are

                                 Very truly yours




                              By 's/Edgar
                                        Pfeii
                                        Edgar Pfeil
                                          Assistant




APPROVEDJULY 22, 1941
s/GroverSellers
FIRST ASSISTA?JT
ATTORNEYGXIJFXAL



ApprovedOpinionCommitteeBy-.
                           BWB Chairmu